DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim status
2. 	In response to the amendments filed 08/05/2021, claims 1 and 14 were amended and no claims were canceled and/or added. Therefore, claims 1, 3-4, 6 and 8-17 are currently pending for examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an input module configured to “corresponding to element 14 in Fig. 1””, “an output module configured to “corresponding to element 16 in Fig. 1””, “electronic user-location device configured to “corresponding to element 12 in Fig. 1””, “a display device configured to “corresponding to paragraphs of 0026-0027 in the application publication”” and “at least one sensor module device configured to “corresponding to paragraphs of 0013, 0025 in the application publication”” in claims 1, 3-4, 6, 9-10, 12 and 16-17
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Objections
6.	Claim 1 is objected to because of the following informalities:  “guidance information to a user” should be “guidance information to the user”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claim 1, 3-4, 6 and 8-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to pieces of equipment” and “outputting guidance information to a user in order to access the identified pieces of equipment” are not supported by the applicant original disclosure, the original disclosure includes in paragraph [0034] of the publication “The electronic user-location device 12 may be uploaded with detailed map data relating to the particular local environment 10. In addition, the electronic user-location device 12 may be configured to connect with appropriate life support and safety systems within that environmental location. An application uploaded to the electronic user-location device 12 may be configured to track the location of the user and inform them by way of the output module 16 of any particular characteristics of the environment 10 or zone of the environment 10 they are in or about to enter. Guidance information may also be readily presented to the user to access particular equipment that might be found at specific locations in the environment 10”.  Therefore, the newly added limitations are considered new matter.

Claim Rejections - 35 USC § 103
9.	Claims 1, 6, 11, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0292920) in view of Wedig et al. (Wedig; US 2015/0137967) and further in view of Yang et al. (Yang; US 2016/0063850).
For claim 1, Lee discloses an electronic user-location device [Fig. 1: element 100] comprising:
E.g. 0062-0063: the map managing unit 162 checks the location of the first electronic device 100 from the first data obtained in the first electronic device 100 and extracts the map data corresponding to the location of the first electronic device 100. The map managing unit 162 displays the location of the first electronic device 100 on the map data and displays the first data on the location, The map managing unit 162 displays a route from the location of the first electronic device 100 to the location corresponding to the keyword on the map data, displays the second data on the location corresponding to the keyword and generates the movement route map, and outputs the movement route map via the output module 140. The movement route map displays the location of the first electronic device 100 and at least one of altitude, illuminance, temperature, humidity, concentration of carbon dioxide, atmospheric pressure, ultraviolet index, fine dust concentration, and radiation level at the location, 0088, 0100, 0103, 0107-0114]; and
receive information pertaining to at least one environmental condition of the user location [E.g. 0061-0064, 0088, 0100, 0103, 0107-0114]; and
an output module [Fig. 2: element 140] comprising a display device and configured to indicate user-location information with respect to said environmental characteristics [E.g. 0062-0063: the map managing unit 162 checks the location of the first electronic device 100 from the first data obtained in the first electronic device 100 and extracts the map data corresponding to the location of the first electronic device 100. The map managing unit 162 displays the location of the first electronic device 100 on the map data and displays the first data on the location, The map managing unit 162 displays a route from the location of the first electronic device 100 to the at least one of a visual [E.g. 0062-0063: the map managing unit 162 checks the location of the first electronic device 100 from the first data obtained in the first electronic device 100 and extracts the map data corresponding to the location of the first electronic device 100. The map managing unit 162 displays the location of the first electronic device 100 on the map data and displays the first data on the location, The map managing unit 162 displays a route from the location of the first electronic device 100 to the location corresponding to the keyword on the map data, displays the second data on the location corresponding to the keyword and generates the movement route map, and outputs the movement route map via the output module 140. The movement route map displays the location of the first electronic device 100 and at least one of altitude, illuminance, temperature, humidity, concentration of carbon dioxide, atmospheric pressure, ultraviolet index, fine dust concentration, and radiation level at the location, 0088, 0100, 0103, 0107-0114; Fig. 7C and 9E], an audio, a tactile, and a haptic format,
wherein the electronic user-location device is configured to be worn by a user [E.g. Fig. 1: device 100 is a smart phone that is worn by the user; see also 0033].

However, as shown by Wedig, it was well known in the art of outputting information to a user to include locating and identifying pieces of equipment in an environment and an output module that is configured to output guidance information to a user in order to access the identified pieces of equipment [E.g. 0118: user device 710 can receive information from emergency responder server 715. Such information can include, for example, instructions on performing emergency medical care, directions to the nearest fire extinguisher, location of en route emergency responders, etc. In some embodiments, user device 710 can already have useful information stored on it and can provide the information to the user. For example, user device 710 can include a floor plan that indicates the location of all defibrillators in the building. In an emergency where a defibrillator is needed, user device 710 can determine the location of the user device 710, and identify the nearest defibrillator. User device 710 can indicate to the user where the nearest defibrillator is and directions to locate the defibrillator. User device 710 can also remember the starting location of the user device, or the location of the emergency, and provide directions to return to the emergency once the defibrillator is located. User device 710 can further provide instructions on how to use the defibrillator. In alternative embodiments, emergency responder server 715 can provide such information to the user device 710. In such an embodiment, such information can be provided to the user device 710 once an emergency responder determines that the user requires the information, 0113, 0126-0134 and 0016-0020].

Lee in view of Wedig fails to expressly disclose wherein the output module is configured to automatically select the format in which the user-location information is presented in response to one or more environmental conditions of the location.
However, as shown by Yang, it was well known in the art of user devices to include an output module that is configured to automatically select a format in which user-location information is presented in response to one or more environmental conditions of a location [E.g. 0070-0072, 0049, 0102, 0117, 0183].
It would have been obvious to one of ordinary skill in the art of finding parking spot before the effective filling date of the claimed invention modify Lee in view of Wedig with the teaching of Yang in order to enable the user to easily understand what type of environmental condition exist based on the output from the user device and thereby improve the user overall user convenience and safety.
For claim 6, Lee in view of Wedig fails to expressly disclose that the device is further configured to enable the user to select the format that user-location information is presented.
However, as shown by Yang, it was well known in the art of user devices to include a device that is configured to enable the user to select format that information related to user-location information is presented [E.g. 0119-0121, 0112, 0102, 0117, 0183].
It would have been obvious to one of ordinary skill in the art of finding parking spot before the effective filling date of the claimed invention modify Lee in view of Wedig with the 
	For claim 11, Lee discloses wherein the user-location is determined by geolocation [E.g. 0049: The sensor 120 may include a GPS sensor (not shown) for checking the location of the first electronic device 100; 0048, 0119, 0123-0124].
	For claim 12, Lee discloses that the device further configured to be used in hazardous environments [E.g. 0038: the first electronic device 100 obtains and checks first data for external environment information. The first data may include at least one of location, altitude, illuminance, acceleration, gravity, temperature, humidity, concentration of carbon dioxide, atmospheric pressure, ultraviolet index, fine dust concentration, and radiation level; 0049, 0061, 0063, 0075].
	For claims 14-15, are interpreted and rejected as discussed with respect to claims 1 and 11.

10.	Claims 3, 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wedig further in view of Yang and further in view of Stivi et al. (Stivi; US 2020/0175767).
	For claim 3, Lee in view of Wedig and Yang fails to expressly disclose wherein the display device is configured to display user-location information using augmented reality.
However, as shown by Stivi, it was well known in the art of user devices to include a display device that is configured to display information related to user-location information using augmented reality [E.g. 0045, 0054, 0056, 0080, 0110-0119].

	For claim 4, Lee in view of Wedig and Yang fails to expressly disclose wherein the visual display is configured to display user-location information using virtual reality.
However, as shown by Stivi, it was well known in the art of user devices to include a display device that is configured to display information related to user-location information using virtual reality [E.g. 0015, 0115, 0054, 0080].
It would have been obvious to one of ordinary skill in the art of user devices before the effective filling date of the claimed invention modify Lee in view of Wedig and Yang with the teaching of Stivi because virtual reality technology increase the user knowledge and information about the surrounding by enabling viewing the displayed information in a way that they feel more authentic and more enriching and thereby improve the user experience.
	For claim 17, Lee in view of Wedig and Yang fails to expressly disclose wherein the output module is configured to output a visual representation of the environment in a line of sight of the user at the user-location information is presented as the environment would appear even if that portion of the environment is obstructed.
However, as shown by Stivi, it was well known in the art of user devices to include an output module configured to output a visual representation of environment in a line of sight of the user at user-location information presented as the environment would appear even if that portion of the environment is obstructed [E.g. 0045, 0054, 0056, 0066, 0077, 0110-0119].
. 

11.	Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wedig further in view of Yang and further in view of admitted prior art (“APA”).
For claim 8, Lee in view of Wedig and Yang fails to expressly disclose that the device comprising one of a pair of glasses, goggles, and a visor. 
Examiner took official notice in the action mailed 12 August 2020, to the fact that it is old and a known expedient in the art of user devices to have a device that comprise one of a pair of glasses, goggles, and a visor in order to provide the user with a device that is desirable for the user to wear and thereby improving the overall user experience. As per MPEP § 2144.03(C), the statement that it is old and a known expedient in the art of user devices to have a device that comprise one of a pair of glasses, goggles, and a visor is taken to be admitted prior art (APA) because Applicant failed to traverse the assertion of official notice or the traverse was inadequate because Applicant's response or remarks fails to reference Examiner's assertion of official notice. Reliance on APA does not constitute new ground(s) of rejection.
Therefore, it would have been obvious to one of ordinary skills in the art of user devices before the effective filing date of the claimed invention to modify Lee in view of Wedig and Yang to have a device that comprise one of a pair of glasses, goggles, and a visor as taught by 
For claim 13, Lee fails to expressly disclose that the device is comprised as an Intrinsically Safe device. 
Examiner took official notice in the action mailed 12 August 2020, to the fact that it is old and a known expedient in the art of user devices to have a device that is comprised as an Intrinsically Safe device in order to provide the more safety to the user and thereby improving the overall user experience. As per MPEP § 2144.03(C), the statement that it is old and a known expedient in the art of user devices to have a device that is comprised as an Intrinsically Safe device is taken to be admitted prior art (APA) because Applicant failed to traverse the assertion of official notice or the traverse was inadequate because Applicant's response or remarks fails to reference Examiner's assertion of official notice. Reliance on APA does not constitute new ground(s) of rejection.
Therefore, it would have been obvious to one of ordinary skills in the art of user devices before the effective filing date of the claimed invention to modify Lee in view of Wedig and Yang to have a device that is comprised as an Intrinsically Safe device as taught by APA in order to in order to provide the more safety to the user and thereby improving the overall user experience.

12.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wedig further in view of Yang and further in view of Stinson et al. (Stinson; US 2019/0228631).
For claim 9, Lee in view of Wedig and Yang fails to expressly disclose wherein at least one of the input module and the output module is configured for wireless connectivity with a remote monitoring control and configured to transmit user-location to the remote monitoring control.
However, as shown by Stinson, it was well known in the art of user devices to include at a module that is configured for wireless connectivity with a remote monitoring control and configured to transmit user-location to the remote monitoring control [E.g. 0021, 0164, 0210].
It would have been obvious to one of ordinary skill in the art of finding parking spot before the effective filling date of the claimed invention modify Lee in view of Wedig and Yang with the teaching of Stinson in order to enable automatically sending user location to a remote monitoring device in case of an emergency so that the user can get help needed timely and thereby improve the overall user softy and convenience.
For claim 10, Lee in view of Yang and Stinson further disclose that the device comprising at least one sensor module configured to detect data pertaining to an environmental parameter, the environmental parameter comprising at least one of temperature, gas concentration, pressure, and motion, and wherein the data pertaining to the environmental parameter is transmitted from the at least one sensor module to the remote monitoring control [E.g. Stinson, 0213, 0315, 0162-0164, Fig. 3 and 1C; see also Lee; 0038, 0049, 0061, 0063, 0075.].

16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wedig further in view of Yang and further in view of Poornachandran et al. (Poornachandran; US 2016/0192073).
For claim 16, Lee in view of Wedig and Yang fails to expressly disclose a microphone configured to detect environmental noises that are imperceptible to the user due to ambient noise, and wherein the output module is configured to notify the user of the detected environmental noise.
However, as shown by Poornachandran, it was well known in the art of outputting information to a user to include a microphone configured to detect environmental noises that are imperceptible to a user due to ambient noise, and an output module that is configured to notify the user of the detected environmental noise [E.g. 0038, 0042, 0045-0046, 0025, Fig. 4 and Abstract].
It would have been obvious to one of ordinary skill in the art of finding parking spot before the effective filling date of the claimed invention modify Lee in view of Wedig and Yang with the teaching of Poornachandran in order to enable the user to be more aware of the surrounding by notifying the user of detected noise that the user cannot hear and thereby the overall safety and convenience of the user is increased.

Response to Remarks
14.	The Applicant's remarks regarding the rejection have been fully considered but they are not persuasive.

Applicant's remarks:
Remarks, filed 5 August 2021, pages 7-9.

Examiner’s response:
Regarding Applicant remark, as discussed in the analysis of the claims Wedig expressly teaches include and identifying pieces of equipment in an environment locating [E.g. 0118: user device 710 can receive information from emergency responder server 715. Such information can include, for example, instructions on performing emergency medical care, directions to the nearest fire extinguisher, location of en route emergency responders, etc. In some embodiments, user device 710 can already have useful information stored on it and can provide the information to the user. For example, user device 710 can include a floor plan that indicates the location of all defibrillators in the building. In an emergency where a defibrillator is needed, user device 710 can determine the location of the user device 710, and identify the nearest defibrillator] and an output module that is configured to output guidance information to a user in order to access the identified pieces of equipment [E.g. 0118: User device 710 can further provide instructions on how to use the defibrillator. In alternative embodiments, emergency responder server 715 can provide such information to the user device 710. In such an embodiment, such information can be provided to the user device 710 once an emergency responder determines that the user requires the information, see also 0113, 0126-0134 and 0016-0020].
Furthermore, as discussed in the body of the rejection the newly added limitations are considered to be new matter because the lack support in the applicant original disclosure.

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689